Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 3, 2008 (People v Sepulveda, 52 AD3d 539 [2008]), affirming a judgment of the County Court, Westchester County, rendered July 6, 2004.
*1106Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Rivera, Dillon and Eng, JJ., concur.